UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 29, 2012 HMS Income Fund, Inc. (Exact name of registrant as specified in its charter) Maryland 814-00939 45-3999996 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Third Quarter2012 Distributions With the authorization of its board of directors, HMS Income Fund, Inc. ("HMS Income") recently declared distributions for the months of July – September 2012.These distributions will be calculated based on stockholders of record each day from July through September in an amount equal to $0.00191781 per share, per day (which represents an annualized distribution yield of 7% based onthe company'scurrent public offering price of $10.00 per share, if it were maintained everyday for a twelve-month period).Distributions will be paid on the first business day following the completion of each month to which they relate.All distributions will be paid in cash or reinvested in stock for those participating in the distribution reinvestment plan. Statements in this Current Report on Form 8-K, including intentions, beliefs, expectations or projections relating to items such as the timing of payment of distributions are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements are based on current expectations and assumptions with respect to, among other things, future economic, competitive and market conditions and future business decisions that may prove incorrect or inaccurate. Important factors that could cause actual results to differ materially from those in the forward looking statements include the risks described in the "Risk Factors" section of HMS Income's Registration Statement on Form N-2. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HMS Income Fund, Inc. June 29, 2012 By: /s/ Ryan T. Sims Name: Ryan T. Sims Title: Chief Financial Officer and Secretary
